AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made as of this 1st
day of January, 2006 (the “Effective Date”) between Allegheny Energy Service
Corporation (“AESC”) for itself and as agent for its parent, Allegheny Energy,
Inc. (“AEI”), the affiliates and subsidiaries of AESC and AEI, and any
successors or assigns of any of the foregoing (the “AE Companies”), and Joseph
H. Richardson (the “Executive”).

WHEREAS, pursuant to an Employment Agreement, dated August 6, 2003, among the
Executive, AEI and AESC, as amended by that certain letter agreement, dated
February 18, 2004, among the Executive, AEI and AESC and that certain letter
agreement, dated March 2, 2004, among the Executive, AEI and AESC (as so
amended, the “Prior Agreement”), the Executive has been employed by AESC as
President of Allegheny Power and the Regulated Companies (as defined below);

WHEREAS, the parties desire to amend and restate the Prior Agreement to extend
the term of the agreement and make certain other changes;

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other good and valuable consideration, the parties hereto agree as follows:

1.

Employment and Term.

(a)        Employment. AESC hereby offers to employ the Executive, and the
Executive hereby accepts such employment with AESC, for the Term set forth in
Section 1(b) and on the terms and conditions set forth in this Agreement.

(b)        Term. The term of the Executive’s employment under this Agreement
shall commence on the Effective Date and, unless terminated earlier pursuant to
Section 7, shall continue until the close of business on August 25, 2008 (the
“Term”).

(c)        Prior Agreement. The parties agree that this Agreement shall replace
and supersede the Prior Agreement, which, effective as of the date hereof, is
hereby terminated and shall be of no further force or effect.

2.          Duties. During the Term as provided in Section 1(b) hereof, the
Executive shall serve as President of Allegheny Power and President of each of
Monongahela Power Company, The Potomac Edison Company and West Penn Power
Company (the “Regulated Companies”). He shall report directly to the Chief
Executive Officer of AESC. The Executive shall be responsible for the operations
and day-to-day business affairs of Allegheny Power and the Regulated Companies.
The Executive shall devote his best skill and substantially full time efforts
(reasonable sick leave and vacations excepted) to the performance of his duties
under this Agreement.

Nothing contained herein shall preclude the Executive from (i) serving on the
board of directors of any business organization; (ii) engaging in charitable and
community activities; (iii) participating in industry and trade organization
activities; (iv) managing his and his family’s personal investments and affairs;
and (v) delivering lectures, fulfilling speaking engagements or teaching at
educational institutions; provided, that such activities do not

 

 

 


--------------------------------------------------------------------------------



 

materially interfere with the regular performance of his duties and
responsibilities under this Agreement and do not violate his obligations under
Section 10 of this Agreement.

3.              Base Salary. For services performed by the Executive pursuant to
this Agreement, AESC shall pay the Executive a base salary (a “Base Salary”) at
the rate of at least $400,000 per year, payable in accordance with AESC’s
regular payroll practices (but no less frequently than monthly). Base Salary may
be increased, but not decreased, from time to time during the term of this
Agreement in the sole discretion of the Board of Directors of AEI (the “Board”).

4.              Annual Bonus. During the Term, the Executive shall be eligible
to receive incentive compensation (an “Annual Bonus”) under the Allegheny
Energy, Inc. Annual Incentive Plan, as amended from time to time, with a target
bonus opportunity of 50.0% of Base Salary (the “Target Bonus”) and a maximum
bonus opportunity of 100.0% of Base Salary (the “Maximum Bonus”). The parameters
under AEI’s Annual Incentive Plan (including the parameters applicable to the
Executive) shall be determined by the Management Compensation and Development
Committee of the Board. The Executive’s Annual Bonus for any year shall be
payable in cash no later than March 15 of the next succeeding year.

5.

Long-Term Incentive Plan.

 

(a)

Grant of Options.

 

(i)           Option Grant. This Agreement acknowledges that pursuant to the
Prior Agreement, the Executive received a grant of stock options for 200,000
shares of AEI Common Stock under the Allegheny Energy, Inc. 1998 Long-Term
Incentive Plan (the “LTIP”) at a per share exercise price equal to the per share
closing price of AEI Common Stock on February 18, 2004, the date on which such
stock options were granted (the “Grant Date”), as quoted in the NYSE Composite
Transaction Listing in The Wall Street Journal (the “Options”). This Agreement
acknowledges that such grant is evidenced by an award agreement between AEI and
the Executive.

(ii)         Vesting. Subject to earlier vesting under Section 8, one-fifth of
the Options shall vest on each of the first, second, third, fourth and fifth
anniversary of August 25, 2003 (the “Start Date”) (it being acknowledged that as
of the date hereof, one-fifth of the Options already has vested on each of the
first and second anniversaries of the Start Date); provided the Executive is
still employed by the AE Companies on the applicable vesting date. Upon the
occurrence of a Change in Control (as defined in Section 7(c)(iii)), all of the
Options shall become immediately vested.

(iii)        Adjustment in Numbers of Shares. Any event resulting in an
adjustment pursuant to Section 9.08 of the LTIP shall result in a corresponding
adjustment to the number of Options that vest on each of the dates specified in
Section 5(a)(ii).

(b)

Stock Units.

(i)           Grant of Stock Units. This Agreement acknowledges that pursuant to
the Prior Agreement, the Executive received a grant of 109,926 stock units (the

 

 

 


--------------------------------------------------------------------------------



 

“Units”) under the Allegheny Energy, Inc. Stock Unit Plan and the grant is
evidenced by a Stock Unit Agreement between AEI and the Executive. Each Unit
shall represent one share of AEI Common Stock.

(ii)         Crediting. The Executive shall be credited with additional Units on
each date AEI pays cash dividends to the stockholders in an amount equal to the
result of dividing (A) the product of the total number of Units credited to the
Executive on the record date for such dividend and the per share amount of such
dividend by (B) the per share closing price of AEI Common Stock on the date the
relevant dividend is paid by AEI to the holders of AEI Common Stock as quoted in
the NYSE Composite Transaction Listing in The Wall Street Journal. Each Unit
credited to the Executive shall be treated as ownership of a share of AEI Common
Stock for purposes of any stock ownership requirements applicable to the
Executive pursuant to AEI guidelines.

(iii)        Vesting. Subject to earlier vesting under Section 8, one-fifth of
the Units granted to the Executive (and the additional Units credited with
respect thereto) shall become vested and payable to the Executive on each of the
first, second, third, fourth and fifth anniversary of the Start Date (it being
acknowledged that as of the date hereof, one-fifth of the Units already has
vested on each of the first and second anniversaries of the Start Date);
provided the Executive is still employed by the AE Companies on the applicable
vesting date, unless the Executive has made a timely election to defer payment
thereof in accordance with the Stock Unit Plan. Upon the occurrence of a Change
in Control, the Units together with any additional Units credited with respect
thereto shall be immediately vested and payable to the Executive.

(iv)         Payment. Payment in respect of any vested Units shall be made in
the discretion of the AE Companies in either (A) registered shares of AEI Common
Stock equal to the number of Units vested or (B) a prompt lump sum cash payment
equal to the result of multiplying the number of vested Units by the per share
closing price of AEI Common Stock as quoted on the date the Units vest pursuant
to Section 5(b)(iii) above in the NYSE Composite Transaction Listing in The Wall
Street Journal.

(v)          Adjustment in Numbers of Units. Notwithstanding Section 5(b)(i), if
there occurs an event resulting in an adjustment pursuant to Section 9.08 of the
LTIP, a corresponding adjustment shall be made to the number of Units set forth
in Section 5(b)(i).

(c)            Other Participation. In addition, the Executive shall participate
in the LTIP, as amended from time to time, on a basis determined by the Board to
be appropriate for the Executive.

6.              Other Benefits. In addition to the compensation provided in
Sections 3, 4 and 5 hereof, the Executive shall also be entitled to the
following:

(a)            Participation in Employee Benefit Plans. The Executive shall
participate in each employee benefit plan maintained in force by the AE
Companies, from time to time, in a manner and to an extent at least as favorable
as then is available to the most favorably treated senior executives of the AE
Companies (other than the Chief Executive Officer of AEI) under each of such
plans. Such plans may include tax-qualified and disability, medical, group life

 

 

 


--------------------------------------------------------------------------------



 

insurance, supplemental life insurance coverage, business travel insurance, sick
leave, and other retirement and welfare benefit plans, programs and
arrangements.

(b)           Fringe Benefits. In addition to the foregoing, the Executive shall
be entitled to fringe benefits no less favorable than those available to senior
executives of the AE Companies (other than the Chief Executive Officer of AEI).

(c)            Special SERP Provisions. The Executive shall participate in the
Supplemental Executive Retirement Plan (the “SERP”) on the terms and conditions
set forth therein except that (i) solely for purposes of determining the
Executive’s eligibility for benefits and the amount of the Executive’s benefits
under the SERP, if the Executive remains employed by the AE Companies on the
fifth anniversary of the Start Date he will be credited with five additional
Years of Service (as defined in the SERP) and if the Executive remains employed
by the AE Companies on the tenth anniversary of the Start Date he will be
credited under the SERP with another five additional Years of Service, and (ii)
solely for purposes of determining Executive’s eligibility for benefits under
the SERP, he will be deemed to have reached age 55 on the date that his
employment with the AE Companies ends for any reason. No adjustment will be made
to the Executive’s age for purposes of computing the actual amount of his
benefits under the SERP.

(d)           Expense Reimbursement. AESC shall reimburse the Executive, upon a
proper accounting, for reasonable and necessary business expenses and
disbursements incurred by him in the course of the performance of his duties
under this Agreement.

(e)            Vacation. The Executive shall be entitled to vacation and paid
time off of at least five weeks per year or, if greater than five weeks per
year, such period as the Board shall approve, without reduction in salary or
other benefits.

7.              Termination. Unless earlier terminated in accordance with the
following provisions of this Section 7, AESC shall continue to employ the
Executive and the Executive shall remain employed by AESC during the Term as set
forth in Section 1(b). Section 8 hereof sets forth certain obligations of AESC
in the event that the Executive’s employment hereunder is terminated.

(a)            Death. Except to the extent otherwise expressly stated herein,
including without limitation as provided in Section 8(a) with respect to certain
payment obligations of AESC, this Agreement shall terminate immediately in the
event of the Executive’s death.

(b)           Termination by AESC or the Executive. AESC may terminate the
Executive from his employment hereunder for Cause (as defined in Section 7(c)),
Disability or otherwise and the Executive may resign from his employment
hereunder. Any termination of the Executive by AESC or resignation by the
Executive shall be communicated by a notice of termination to the Executive (in
the case of termination) or to AESC (in the case of the Executive’s resignation)
given in accordance with Section 14 of this Agreement. During any period that
the Executive fails to perform his full-time duties as a result of incapacity
due to physical or mental illness, AESC shall continue to pay the Executive’s
full Base Salary in accordance with Section 3 of this Agreement (reduced
dollar-for-dollar by the amount of disability benefits, if any, paid to the
Executive in accordance with any disability policy or

 

 

 


--------------------------------------------------------------------------------



 

program of AESC), together with all compensation and benefits payable to the
Executive under the terms of any compensation or benefit plan, program or
arrangement maintained by AESC during such period, until the Executive’s
employment is terminated for Disability pursuant to this Section 7(b).

(c)            Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(i)           “Accrued Obligations” shall mean, as of the Date of Termination,
the sum of (A) the Executive’s Base Salary under Section 3 through the Date of
Termination to the extent not theretofore paid, (B) to the extent not
theretofore paid, the amount of any bonus, incentive compensation, deferred
compensation and other cash compensation earned and accrued by the Executive as
of the Date of Termination under the terms of any compensation and benefits
plans, programs or arrangements maintained in force by AESC, and (C) any
vacation pay, expense reimbursements and other cash entitlements accrued by the
Executive, in accordance with AESC policy, as of the Date of Termination to the
extent not theretofore paid.

(ii)

“Cause” shall mean any of the following:

(A)           the Executive’s conviction of, or plea of guilty or nolo
contendere to a felony or a lesser crime or offense which, in the reasonable
opinion of AESC, could adversely affect the business or reputation of the AE
Companies;

(B)           the Executive’s repeated failure to follow specific lawful
directions of the Board or any officer to whom he reports;

(C)           the Executive’s willful misconduct, gross neglect, fraud,
embezzlement or dishonesty either in connection with his duties hereunder or
which otherwise causes damage or, in the reasonable opinion of AESC, is likely
to cause damage, to the AE Companies;

(D)

the Executive’s failure to perform a substantial part of his duties;

(E)           the Executive’s willful violation of any policy, procedure or
guideline of the AE Companies that could materially and adversely affect the
business or reputation of the AE Companies;

(F)

the Executive’s abuse of alcohol or illegal drugs; or

(G)          the Executive’s material violation of the confidentiality,
non-competition or non-solicitation covenants in this Agreement.

(iii)         “Change in Control” shall mean the first to occur of any of the
following events:

(A)          Any “person” (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding for
this purpose, (i) any of the AE Companies, or (ii) any employee benefit plan of
AEI or any of the AE

 

 

 


--------------------------------------------------------------------------------



 

Companies, or any person or entity organized, appointed or established by AEI or
any of the AE Companies for or pursuant to the terms of any such plan which
acquires beneficial ownership of voting securities of AEI, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly of securities of AEI representing more than 20% of the combined
voting power of AEI’s then outstanding securities; provided, however, that no
Change in Control will be deemed to have occurred as a result of a change in
ownership percentage resulting solely from an acquisition of securities by AEI;
or

(B)           Persons who, as of the Start Date constitute the Board (the
“Incumbent Directors”) cease for any reason, including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority thereof, provided that any person becoming a
director of AEI subsequent to the Start Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Section 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

(C)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of AEI (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of AEI immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the company resulting from such Business Combination (including, without
limitation, a company which, as a result of such transaction, owns AEI or all or
substantially all of AEI’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of AEI; or

(D)          Approval by the stockholders of AEI of a complete liquidation or
dissolution of AEI.

(iv)         “Date of Termination” shall mean (A) if the Executive’s employment
terminates as a result of his death, the date of death, (B) if the Executive’s
employment is terminated for Disability, thirty (30) days after notice of
termination is given (provided that Executive shall not have returned to the
full-time performance of Executive’s duties during such thirty (30) day period),
and (C) if the Executive’s employment is terminated for any other reason, the
date specified in the notice of termination (which, in the case of a termination
by AESC, shall not be less than thirty (30) days nor more than sixty (60) days
and, in the case of a termination by the Executive, shall not be less than
fifteen (15) days nor more than sixty (60) days, respectively, from the date
such notice of termination is given).

(v)          “Disability” shall be deemed the reason for the termination of the
Executive’s employment, if, as a result of the Executive’s incapacity due to
physical or

 

 

 


--------------------------------------------------------------------------------



 

mental illness, Executive shall have been absent from the full-time performance
of the Executive’s duties with the AE Companies for a period of six (6)
consecutive months, AESC shall have given the Executive a notice of termination
for Disability, and, within thirty (30) days after such notice of termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties. At any time and from time to time, upon reasonable request
by AESC, the Executive shall submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such Disability.

(vi)         “Good Reason” shall mean, without the Executive’s written consent:

(A)          The material diminution in the Executive’s title, duties or
reporting lines, or the assignment to the Executive of any duties inconsistent
in any material respect with the Executive’s position (including titles and
reporting relationships), authority, duties or responsibilities as contemplated
by Section 2 of this Agreement, excluding any isolated and inadvertent action
not taken in bad faith and which is remedied by AESC within ten (10) days after
receipt of notice thereof given by the Executive;

(B)           Any failure by AESC to comply with any of the provisions of
Sections 3, 4, 5, 6, 11 or 20 of this Agreement, other than an isolated and
inadvertent failure not committed in bad faith and which is remedied by AESC
within ten (10) days after receipt of notice thereof given by the Executive;

(C)           The Executive being required to relocate to a principal place of
employment which is more than fifty (50) miles from his principal place of
employment at the time of the Change of Control;

(D)          Any purported termination by AESC of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(E)           The failure of AESC to obtain the assumption in writing of its
obligation to perform this Agreement as required pursuant to Section 13.

8.

Obligations of AESC Upon Termination.

(a)            Termination by AESC for Cause or Termination by Executive, Death
or Disability. In the event of any termination of the Executive’s employment by
AESC for Cause, any termination by the Executive, or in the event this Agreement
terminates pursuant to Section 7(a) or Section 7(b) by reason of the death or
Disability of the Executive:

(i)           AESC shall pay all Accrued Obligations to the Executive, or to his
beneficiaries, heirs or estate in the event of the Executive’s death, in a lump
sum in cash within thirty (30) days after the Date of Termination.

(ii)         The Executive, or his beneficiaries, heirs or estate in the event
of the Executive’s death, shall be entitled to receive all benefits accrued by
him as of the Date of Termination under all benefit plans and qualified and
nonqualified retirement, pension, 401(k)

 

 

 


--------------------------------------------------------------------------------



 

and similar plans and arrangements of AESC and AEI, and the LTIP, in such manner
and at such time as are provided under the terms of such plans and arrangements.

(iii)        If the termination of employment is by reason of the Executive’s
death or Disability all stock options and other equity awards, including,
without limitation, the Options and the Units (together with any additional
units credited with respect to the Units (the “Total Units”)), granted to the
Executive shall vest on the Date of Termination (and all options shall thereupon
become fully exercisable and the Total Units shall thereupon become payable),
and all stock options shall continue to be exercisable for two (2) years after
the Date of Termination; provided, however, that in no event shall such options
be exercised later than the date of expiration of the options determined
pursuant to the option award letters (determined as if the Executive’s
employment with AESC had not terminated).

(iv)         If the termination of employment is by reason of the Executive’s
death or Disability, the Executive, or his beneficiaries, heirs or estate in the
event of the Executive’s death, shall be entitled to receive a prompt lump sum
cash payment equal to the Executive’s Target Bonus for the year of the
Executive’s death or Disability, pro-rated for the number of days in such year
that the Executive was employed with AESC.

(b)           Termination by AESC without Cause. If the Executive’s employment
is terminated by AESC other than for Cause (i.e., without Cause), death or
Disability:

(i)           AESC shall pay to the Executive all Accrued Obligations in a lump
sum in cash within thirty (30) days after the Date of Termination.

(ii)         The Executive shall be entitled to receive all benefits accrued by
him as of the Date of Termination under all benefit plans and qualified and
nonqualified retirement, pension, 401(k) and similar plans and arrangements of
AESC, and the LTIP, in such manner and at such time as are provided under the
terms of such plans and arrangements.

(iii)        AESC shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination an amount equal to two (2) times the sum
of (A) the Executive’s Base Salary (as in effect immediately prior to the Date
of Termination) plus (B) the Executive’s Target Bonus for the year in which the
Date of Termination occurs.

(iv)         For two (2) years from the Date of Termination, AESC shall either
(A) arrange to provide the Executive and his dependents, at AESC’s cost, with
life, disability, medical and dental coverage, whether insured or not insured,
providing substantially similar benefits to those which the Executive and his
dependents were receiving immediately prior to the Date of Termination, or
(B) in lieu of providing such coverage, pay to the Executive no less frequently
than quarterly in advance an amount which, after taxes, is sufficient for the
Executive to purchase equivalent benefits coverage referred to in clause (A).

(v)          In lieu of any benefits under Section 6(c), the Executive will be
treated as fully vested under the SERP and, for purposes of determining the
amount of the Executive’s benefits under the SERP, the Executive will be
credited with a number of Years of Service equal to two times the sum of (A) the
number of years that the Executive was employed by the AE Companies (rounded up
or down to the nearest whole number) and (B) two (2);

 

 

 


--------------------------------------------------------------------------------



 

provided, however, that in no event shall the Executive be credited with more
than ten (10) Years of Service.

(vi)         All stock options and other equity awards, including, without
limitation, any Options or Total Units, shall vest on the Date of Termination to
the extent that such awards would have vested had the Executive continued his
employment with AESC until two (2) years from the Date of Termination, and all
stock options shall continue to be exercisable for three (3) years after the
Date of Termination; provided, however, that in no event shall such options be
exercised later than the date of expiration of the options determined pursuant
to the option award letters (determined as if the Executive’s employment with
AESC had not terminated).

(vii)       The Executive shall be entitled to receive a prompt lump sum cash
payment equal to the Executive’s Target Bonus for the year of the Executive’s
termination, pro-rated for the number of days in such year that the Executive
was employed with AESC.

(c)            Termination in connection with a Change in Control. If the
Executive’s employment is terminated by AESC other than for Cause (i.e., without
Cause) or the Executive terminates his employment for Good Reason, either
following the occurrence of a Change in Control or prior to the occurrence of a
Change in Control if it is reasonably demonstrated by the Executive that such
termination or the event constituting Good Reason either (1) was at the request
of a third party who has taken steps reasonably calculated to effect the Change
in Control, or (2) otherwise arose in connection with or anticipation of the
Change in Control, then, in lieu of the payments and benefits set forth in
Section 8(b):

(i)           AESC shall pay to the Executive all Accrued Obligations in a lump
sum in cash within thirty (30) days after the Date of Termination.

(ii)         The Executive shall be entitled to receive all benefits accrued by
him as of the Date of Termination under all benefit plans and qualified and
nonqualified retirement, pension, 401(k) and similar plans and arrangements of
AESC, and the LTIP, in such manner and at such time as are provided under the
terms of such plans and arrangements.

(iii)        AESC shall pay to the Executive in a lump sum in cash within thirty
(30) days after the Date of Termination an amount equal to three times the sum
of the Executive’s (A) Base Salary (as in effect immediately prior to the Date
of Termination, determined without regard to any decrease resulting in Good
Reason) and (B) Target Bonus for the year in which the Date of Termination
occurs.

(iv)         For three years from the Date of Termination, AESC shall either
(A) arrange to provide the Executive and his dependents, at AESC’s cost, with
life, disability, medical and dental coverage, whether insured or not insured,
providing substantially similar benefits to those which the Executive and his
dependents were receiving immediately prior to the Date of Termination, or
(B) in lieu of providing such coverage, pay to the Executive no less frequently
than quarterly in advance an amount which, after taxes, is sufficient for the
Executive to purchase equivalent benefits coverage referred to in clause (A).

 

 

 


--------------------------------------------------------------------------------



 

 

(v)          In lieu of any benefits under Section 6(c), the Executive will be
treated as fully vested under the SERP and, for purposes of determining the
amount of the Executive’s benefits under the SERP, the Executive will be
credited with a number of Years of Service equal to two times the sum of (A) the
number of years that the Executive was employed by the AE Companies (rounded up
or down to the nearest whole number) and (B) two; provided, however, that in no
event shall the Executive be credited with more than ten (10) Years of Service.

(vi)         All stock options and other equity awards including, without
limitation, the Options and the Total Units shall vest on the Date of
Termination (and all options shall thereupon become fully exercisable and the
Total Units shall thereupon become payable), and all stock options shall
continue to be exercisable for three (3) years after the Date of Termination;
provided, however, that in no event shall such options be exercised later than
the date of expiration of the options determined pursuant to the option award
letters (determined as if the Executive’s employment with AESC had not
terminated).

(vii)       The Executive shall be entitled to receive a prompt lump sum cash
payment equal to the Executive’s Target Bonus for the year of the Executive’s
termination, pro-rated for the number of days in such year that the Executive
was employed with AESC.

(d)           Termination Following Expiration of the Term. In the event of a
termination of the Executive’s employment with AESC for any reason upon or
following the expiration date of the Term set forth in Section 1(b), determined
after taking into account any extensions of the Term, in lieu of any amounts or
benefits provided under clauses (a) or (b) above, AESC shall pay or provide to
the Executive the amounts or benefits described in clauses (i), (ii), and (vii)
of Section 8(b).

9.              No Mitigation. AESC agrees that the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by AESC hereunder. Further, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
AESC, or otherwise.

10.           Covenants. In exchange for the remuneration outlined above, in
addition to providing services for the AE Companies as set forth in this
Agreement, the Executive agrees to the following covenants:

(a)            Confidential Information. The Executive acknowledges that all
Confidential Information shall at all times remain the property of the AE
Companies. In this Agreement “Confidential Information” means all information
including, but not limited to, proprietary information and/or trade secrets, and
all information disclosed to the Executive or known by the Executive as a
consequence of or through the Executive’s employment, which is not generally
known to the public or in the industry in which the AE Companies are or may
become engaged, about the AE Companies’ businesses, products, processes, and
services, including, but not limited to, information relating to research,
development, computer program designs, computer data, flow charts, source or
object codes, products or services under development, pricing and pricing
strategies, marketing and selling strategies, power generating,

 

 

 


--------------------------------------------------------------------------------



 

servicing, purchasing, accounting, engineering, costs and costing strategies,
sources of supply, customer lists, customer requirements, business methods or
practices, training and training programs, and the documentation thereof. It
will be presumed that information supplied to the AE Companies from outside
sources is Confidential Information unless and until it is designated otherwise.

The Executive will safeguard, to the extent possible in the performance of his
work for the AE Companies, all documents and things that contain or embody
Confidential Information. Except in the course of the Executive’s duties to the
AE Companies or as may be compelled by law or appropriate legal process, the
Executive will not, during his employment by the AE Companies, or permanently
thereafter, directly or indirectly use, divulge, disseminate, disclose, lecture
upon, or publish any Confidential Information, without having first obtained
written permission from the AE Companies to do so.

(b)           Employment with Conflicting Organizations. During his employment
by the AE Companies, the Executive will not work with or advise any person(s)
conducting a business similar to the business conducted by the AE Companies,
except as part of the Executive’s duties assigned by the AE Companies.

(c)            Noncompetition. For a period of one (1) year after termination of
the Executive’s employment with the AE Companies for any reason, whether
terminated for Cause or without Cause, the Executive will not accept employment
from or aid or render services, directly or indirectly, to any Conflicting
Organization unless AESC provides the Executive with its prior, express written
consent.

The Executive acknowledges that his education and experience enables him to
obtain employment in many different areas of endeavor and to work for different
types of employers, so it will not be necessary for the Executive to violate the
provisions of this Section to remain economically viable.

“Conflicting Organization” means the following organizations, their subsidiaries
and affiliates, and their respective successors and assigns:

•

FirstEnergy Corporation

 

•

American Electric Power, Inc.

 

•

Exelon Corporation

 

•

Pennsylvania Power and Light Resources, Inc.

•

Constellation Energy Group, Inc.

 

•

Potomac Electric and Power Company

 

•

Dominion Resources, Inc.

 

•

DQE, Inc.

 

 

 

 


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, the provisions of this Section 10(c) and of
Section 10(d) shall not apply in the case of any breach of AESC’s obligations
under Section 8, Section 11 or Section 20 which remains uncured for more than
ten (10) days after notice is received from the Executive of such breach.

(d)           Nonsolicitation. The Executive agrees that, during his employment
with AESC and for a period of two (2) years following the termination of his
employment with AESC, whether terminated for Cause or without Cause, he shall
not, directly or indirectly, solicit or induce, or attempt to solicit or induce,
any employee of the AE Companies to leave the AE Companies for any reason
whatsoever, or hire or solicit the services of any employee of the AE Companies,
unless AESC provides the Executive with its prior written consent.

(e)            Reformation to Applicable Law. It is the intention of the parties
that the provisions of this Section 10 shall be enforceable to the fullest
extent permissible by law. If any of the provisions in this Section 10 are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the provisions in this Section 10 or the
enforceability therein in any other jurisdiction where such provisions shall be
given full effect. If any provision of this Section 10 shall be deemed
unenforceable, in whole or in part, this Section 10 shall be deemed to be
amended to delete or modify the offending part so as to alter this Section 10 to
render it valid and enforceable.

(f)            Enforcement. The Executive acknowledges that valid consideration
has been received, that the provisions of this Section 10 are reasonable, that
they are the result of arms length negotiations between the parties, that in the
event of a violation of the provisions contained herein, the AE Companies’
damages would be difficult to ascertain, and that the legal remedy available to
the AE Companies for any breach of this Section 10 on the part of the Executive
will be inadequate. Therefore, the Executive expressly acknowledges and agrees
that in the event of any threatened or actual breach of this Section 10, the AE
Companies shall be entitled to specific enforcement of this Section 10 through
injunctive or other equitable relief in a court with appropriate jurisdiction
and that AE Companies shall not be required to post any bond in such action.

(g)           Return of Confidential Information. Upon termination of the
Executive’s employment, for whatever reason, or upon request by the AE
Companies, the Executive will deliver to the AE Companies all Confidential
Information including, but not limited to, the originals and all copies of
notes, sketches, drawings, specifications, memoranda, correspondence and
documents, records, notebooks, computer systems, computer disks and computer
tapes and other repositories of Confidential Information then in the Executive’s
possession or under the Executive’s control, whether prepared by the Executive
or by others.

(h)           Cooperation. If the Executive’s employment with AESC is
terminated, following the Date of Termination the Executive agrees to reasonably
cooperate with AE Companies and their counsel in connection with any matter that
arises from or relates to Executive’s relationship with AE Companies by
providing information, reviewing documents, answering questions, or appearing as
a witness in connection with any administrative proceeding, investigation, or
litigation, provided such cooperation will not interfere with Executive’s
commitment and responsibilities with any subsequent employer. AE Companies will
pay Executive’s reasonable expenses, including travel, incurred in connection
with such cooperation.

 

 

 


--------------------------------------------------------------------------------



 

 

11.

Indemnification.

(a)            AESC agrees that (i) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other (each, a “Proceeding”) by reason of the fact that he is or was a director,
officer, employee, agent, manager, consultant or representative of any of the AE
Companies or is or was serving at the request of any of the AE Companies as a
director, officer, member, employee, agent, manager, consultant or
representative of another entity or (ii) if any claim, demand, request,
investigation, dispute, controversy, threat, discovery request or request for
testimony or information (each, a “Claim”) is made, or threatened to be made,
that arises out of or relates to the Executive’s service in any of the foregoing
capacities, then the Executive shall promptly be indemnified and held harmless
by AESC to the fullest extent legally permitted or authorized by AESC’s or AEI’s
certificate of incorporation, bylaws or Board resolutions or, if greater, by the
laws of the State of Maryland, against any and all costs, expenses, liabilities
and losses (including, without limitation, attorneys’ fees, judgments, interest,
expenses of investigation, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by the Executive
in connection therewith, and such indemnification shall continue as to the
Executive even if he has ceased to be a director, member, employee, agent,
manager, consultant or representative of AESC or other entity and shall inure to
the benefit of the Executive’s heirs, executors and administrators. AESC shall
advance to the Executive all costs and expenses incurred by him in connection
with any such Proceeding or Claim within 15 days after receiving written notice
requesting such an advance. Such notice shall include, to the extent required by
applicable law, an undertaking by the Executive to repay the amount advanced if
he is ultimately determined not to be entitled to indemnification against such
costs and expenses.

(b)           Neither the failure of any of the AE Companies (including the
Board, independent legal counsel or stockholders) to have made a determination
in connection with any request for indemnification or advancement under Section
11(a) that the Executive has satisfied any applicable standard of conduct, nor a
determination by AESC (including the Board, independent legal counsel or
stockholders) that the Executive has not met any applicable standard of conduct,
shall create a presumption that the Executive has not met an applicable standard
of conduct.

12.           Withholding. AESC shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.

13.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of the Executive and
the successors and assigns of AESC. AESC shall require any successor (whether
direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) to all or a
majority its assets or AEI’s assets, by agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that AESC and AEI would be
required to perform this Agreement if no such succession had taken place.
Regardless whether such agreement is executed, this Agreement shall be binding
upon any successor of AESC and AEI in accordance with the operation of law and
such successor shall be deemed “AESC” and/or AEI for purposes of this Agreement.

 

 

 


--------------------------------------------------------------------------------



 

 

14.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:

(a)

to the Board or AESC, to:

 

Allegheny Energy, Inc.

800 Cabin Hill Drive

Greensburg, PA 15601

Attn: Chief Executive Officer

(b)

to the Executive, to:

 

Joseph H. Richardson

The address on file with the records of AESC

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

15.           No Assignment. Except as provided in Section 13 in the case of AEI
and AESC or by will or the laws of descent and distribution in the case of the
Executive, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

16.           Execution in Counterparts. This Agreement will be executed by the
parties hereto in two or more counterparts, each of which shall be deemed to be
an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart.

17.           Arbitration. Except as otherwise provided herein, all disputes and
claims relating directly or indirectly to this Agreement shall be settled by
arbitration at New York, New York in accordance with the Federal Arbitration Act
and the Commercial Arbitration Rules of the American Arbitration Association.
The arbitrator shall be selected by agreement of the parties or, if they do not
agree on an arbitrator within thirty (30) days after one party has notified the
other of its desire to have the question settled by arbitration, then the
arbitrator shall be selected pursuant to the procedures of the American
Arbitration Association. The determination reached in such arbitration shall be
final and binding on all parties. Any arbitration award or judgment may be
entered in any court of competent jurisdiction. This agreement to arbitrate
shall survive any termination or expiration of this Agreement. Notwithstanding
the foregoing, claims for equitable or injunctive relief will not be subject to
arbitration. Costs of arbitration or litigation including, without limitation,
attorneys’ fees of both parties shall be borne by the non-prevailing party.

18.           Jurisdiction and Governing Law. For all conflicts arising out of
this Agreement, each party agrees to submit to the laws of the State of New York
and applicable federal law without regard to conflicts of laws principles.

 

 

 


--------------------------------------------------------------------------------



 

 

19.           Severability. If any provision of this Agreement shall be adjudged
by any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement.

20.           Tax Indemnity. The provisions of Exhibit A hereto shall apply with
respect to any Excise Tax (as defined therein) imposed on the Executive.

21.           Liability of AEI. AEI shall be jointly and severally liable with
AESC with respect to all obligations of AESC under this Agreement.

22.           Prior Understandings. This Agreement embodies the entire
understanding of the parties hereto, and supersedes all other oral or written
agreements or understandings between them regarding the subject matter hereof,
including the Prior Agreement. Other than Section 10(e), no change, alteration
or modification hereof may be made except in writing, signed by each of the
parties hereto. The headings in this Agreement are for convenience of reference
only and shall not be construed as part of this Agreement or to limit or
otherwise affect the meaning hereof.

23.           Remedies Cumulative; No Waiver. No remedy conferred upon either
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given hereunder or now or hereafter existing at law or in equity.
No delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.

24.           Survival of Provisions. Notwithstanding anything in this Agreement
to the contrary, all terms and provisions of this Agreement that by their nature
extend beyond the termination of this Agreement shall survive such termination.

25.           Executive Acknowledgment. The Executive hereby acknowledges that
he has read and understands the provisions of this Agreement, that he has been
given the opportunity for his legal counsel to review this Agreement, that the
provisions of this Agreement are reasonable and that he has received a copy of
this Agreement.

 

[Signature Page Follows]



 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

Allegheny Energy Service Corporation

 

 

 

By:

/s/ Paul J. Evanson

 

Name: Paul J. Evanson

 

Title: Chairman & Chief Executive Officer

 

 

Allegheny Energy, Inc.

 

 

 

By:

/s/ Paul J. Evanson

 

Name: Paul J. Evanson

 

Title: Chairman & Chief Executive Officer

 

 

/s/ Joseph H. Richardson

Joseph H. Richardson

 



 

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Tax Indemnity

 

Gross-Up. Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, award, benefit or distribution
(including any acceleration) by AESC (or any of the AE Companies) or any entity
which effectuates a transaction described in Section 280G(b)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any of its
affiliates) to or for the benefit of the Executive (whether pursuant to the
terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Exhibit A) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred with respect to such excise tax by the Executive (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes, including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Taxes imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. For purposes of this Exhibit A, the Executive shall
be deemed to pay federal, state and local income taxes at the highest marginal
rate of taxation for the calendar year in which the Gross Up Payment is to be
made, taking into account the maximum reduction in federal income taxes which
could be obtained from the deduction of state and local income taxes.

Determination. All determinations required to be made under this Exhibit A,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by AESC’s independent auditors or such other
certified public accounting firm of national standing reasonably acceptable to
the Executive as may be designated by AESC (the “Accounting Firm”) which shall
provide detailed supporting calculations both to AESC and the Executive within
15 business days of the receipt of notice from the Executive that there has been
a Payment, or such earlier time as is requested by AESC. All fees and expenses
of the Accounting Firm shall be borne solely by AESC. Any Gross-Up Payment, as
determined pursuant to this Exhibit A, shall be paid by AESC to the Executive
within five days of the later of (i) the due date for the payment of any Excise
Tax, and (ii) the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Executive’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon AESC and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by AESC should have been made (“Underpayment”) or
Gross-up Payments are made by AESC which should not have been made
(“Overpayments”), consistent with the calculations required to be made
hereunder. In the event the Executive is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any

 

 


--------------------------------------------------------------------------------



 

such Underpayment shall be promptly paid by AESC to or for the benefit of the
Executive. In the event the amount of Gross-up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by the Executive (to the extent he has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of AESC. The Executive shall cooperate,
to the extent his expenses are reimbursed by AESC, with any reasonable requests
by AESC in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

 

 

 

 

 

 

 